—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Beisner, J.), entered November 7, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“After examination of the facts presented, including the width, depth, elevation, irregularity and appearance of the defect along with the ‘time, place and circumstance’ of the injury (Caldwell v Village of Is. Park, 304 NY 268, 274)” (Trincere v County of Suffolk, 90 NY2d 976, 978), we agree with the Supreme Court’s determination that the plaintiffs have failed to raise a genuine issue of fact regarding the existence of a dangerous condition (see, e.g., Guerrieri v Summa, 193 AD2d 647). Since the defendant made out a prima facie case for summary judgment, the court properly granted the motion.
In view of the foregoing, we need not reach the parties’ remaining contentions. Bracken, J. P., Sullivan, Santucci and Luciano, JJ., concur.